Case 4:19-cv-00462-JED-FHM Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 1 of 6




                           DEFENDANTS' EXHIBIT A
Case 4:19-cv-00462-JED-FHM Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 2 of 6




                           DEFENDANTS' EXHIBIT A
Case 4:19-cv-00462-JED-FHM Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 3 of 6




                           DEFENDANTS' EXHIBIT A
Case 4:19-cv-00462-JED-FHM Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 4 of 6




                           DEFENDANTS' EXHIBIT A
Case 4:19-cv-00462-JED-FHM Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 5 of 6




                           DEFENDANTS' EXHIBIT A
Case 4:19-cv-00462-JED-FHM Document 2-2 Filed in USDC ND/OK on 08/22/19 Page 6 of 6




                           DEFENDANTS' EXHIBIT A
